        Case 1:19-cr-10082-DPW Document 19-1 Filed 01/27/20 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                   )   Criminal No. 19-10082-DPW
 UNITED STATES OF AMERICA                          )
                                                   )   Violations:
                v.                                 )
                                                   )   Count One: Federal Programs Bribery
 XIAONING SUI,                                     )   (18 U.S.C. § 666)
                                                   )
                       Defendant                   )   Forfeiture Allegation:
                                                   )   (18 U.S.C. § 981(a)(1)(C) and
                                                   )   28 U.S.C. § 2461(c))
                                                   )
                                                   )

                               SUPERSEDING INFORMATION

       At all times relevant to this Superseding Information:

                                       General Allegations

       1.      Defendant XIAONING SUI was a resident of Surrey, British Columbia, Canada.

SUI was the mother of Applicant 1, a secondary school student.

       2.      William “Rick” Singer was a resident, variously, of Sacramento and Newport

Beach, California. Singer owned the Edge College & Career Network LLC, also known as “The

Key,” a for-profit college counseling and preparation business that he founded in or about 2007

and incorporated in the State of California in or about 2012. Singer also served as Chief Executive

Officer of the Key Worldwide Foundation (“KWF”), a non-profit corporation that he established

as a purported charity in or about 2012. KWF maintained several bank accounts (collectively, the

“KWF charitable accounts”), including one located in the District of Massachusetts.

       3.      The University of California at Los Angeles (“UCLA”) was a highly selective

public university located in Los Angeles, California. The athletic teams of UCLA competed in
         Case 1:19-cr-10082-DPW Document 19-1 Filed 01/27/20 Page 2 of 7



most sports, including men’s soccer, at the Division I level, the highest level of intercollegiate

athletics sanctioned by the National Collegiate Athletic Association (“NCAA”). The UCLA

admissions office typically allocated a number of admissions slots to the head coaches of its

athletic teams to recruit highly qualified athletes. The admissions prospects of recruited athletes

were significantly higher than those of non-recruited athletes with similar grades and standardized

test scores.

        4.     UCLA received federal benefits in excess of $10,000 annually under Federal

programs involving grants, contracts, subsidies and other forms of Federal assistance.

        5.     Jorge Salcedo (“Salcedo”) was a resident of Los Angeles, California. Salcedo was

employed as the head coach of men’s soccer at UCLA and thus an agent of UCLA.

        6.     Ali Khosroshahin (“Khosroshahin”) was a resident of Fountain Valley, California.

Until on or about November 8, 2013, Khosroshahin was employed as the head coach of women’s

soccer at the University of Southern California (“USC”).

        7.     Tennis Recruiter 1 (“Recruiter 1”) was a resident of Sarasota, Florida. Recruiter 1

owned and operated a college tennis recruiting service based in Florida.           In that capacity,

Recruiter 1 matched high school tennis players with college tennis coaches to facilitate the players’

potential recruitment as part of the college admissions process.
        Case 1:19-cr-10082-DPW Document 19-1 Filed 01/27/20 Page 3 of 7




                                 UCLA Federal Programs Bribery

       8.      On various dates between August 2018 and February 2019, SUI agreed to make

payments to Singer, with the intent to influence and reward Salcedo in connection with Salcedo’s

purported efforts to recruit Applicant 1 to the UCLA men’s soccer team, as set forth below:

       9.      In or about early August 2018, Singer spoke with Recruiter 1 by telephone and told

Recruiter 1 how much it would cost to secure admission for Applicant 1 to various universities,

including UCLA.

       10.     On or about August 24, 2018, in a conference call with SUI, Recruiter 1 and a

Chinese translator, Singer explained to SUI that Singer would write Applicant 1’s college

application in a “special way” that would guarantee Applicant 1’s admission to UCLA. Singer

told SUI that SUI would need to set aside $400,000 in an escrow account pending Applicant 1’s

acceptance to UCLA.

       11.     On or about September 12, 2018, Singer forwarded a false soccer profile for

Applicant 1, which depicted Applicant 1 as a top player for two private soccer clubs in Canada, to

Salcedo and Khosroshahin.

       12.     Between in or about September 2018 and in or about October 2018, Singer sent

copies of Applicant 1’s secondary school transcript to Khosroshahin, who sent the transcript to

Salcedo.

       13.     Salcedo provided Applicant 1’s transcript and false soccer profile to UCLA

athletics administrators in order to facilitate Applicant 1’s recruitment to UCLA as a soccer player.
        Case 1:19-cr-10082-DPW Document 19-1 Filed 01/27/20 Page 4 of 7



       14.     On or about September 24, 2018, Salcedo filled out a “Priority Coding Request

Form” for Applicant 1, which is required for admission to UCLA as a recruited student-athlete.

Salcedo falsely wrote that he saw Applicant 1 play soccer “in China during a coaching education

visit last year,” and that Applicant 1 had “good quickness and speed.”

       15.     On or about October 24, 2018, SUI engaged in a telephone conference call with

Singer, Recruiter 1 and a Chinese translator. During the call, Singer—who by this point was

cooperating with law enforcement authorities—explained in English that, in order to proceed, SUI

would need to wire $100,000 to Singer’s bank account, and that the money would be “paid to the

coach at UCLA” in exchange for a letter of intent from the coach recruiting Applicant 1 onto his

soccer team. Singer further explained that the $100,000 would be paid to “the UCLA men’s

soccer coach directly.” The translator translated what Singer said into Chinese, telling SUI:

“Your son is admitted to this school through UCLA’s soccer team. That $100,000 is directly

transferred to that soccer coach.” SUI responded, “OK.”

       16.     On or about October 26, 2018, SUI wired $100,000 from Canada to a KWF bank

account in the District of Massachusetts, with the intention that the money would be provided to

Salcedo in exchange for his designation of Applicant 1 as a purported recruit to the UCLA men’s

soccer team.
        Case 1:19-cr-10082-DPW Document 19-1 Filed 01/27/20 Page 5 of 7



                                        COUNT ONE
                                   Federal Programs Bribery
                                    (18 U.S.C. § 666(a)(2))

       The United States Attorney charges:

       17.     The United States Attorney re-alleges and incorporates by reference paragraphs 1

through 16 of this Superseding Information.

       18.     On or about October 26, 2018, in the District of Massachusetts, and elsewhere, the

defendant,

                                        XIAONING SUI,

corruptly agreed to give anything of value to any person, with intent to influence and reward an

agent of an organization, namely UCLA, in connection with any business, transaction and series

of transactions of such organization involving anything of value of $5,000 or more, where such

organization received benefits in excess of $10,000 under federal programs involving grants,

contracts, subsidies, loan guarantees, insurance and other forms of federal assistance in any one-

year period.

       All in violation of Title 18, United States Code, Section 666(a)(2).
        Case 1:19-cr-10082-DPW Document 19-1 Filed 01/27/20 Page 6 of 7



                                 FORFEITURE ALLEGATION
                         (18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c))

       19.     Upon conviction of the offense in violation of Title 18, United States Code, Section

666(a)(2) as set forth in Count 1 of this Superseding Information, the defendant,

                                         XIAONING SUI,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C),

and Title 28, United States Code, Section 2461(c), any property, real or personal, which constitutes

or is derived from proceeds traceable to the offense.

       20.     If any of the property described in Paragraph 19 above, as being forfeitable pursuant

to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United States Code, Section

2461(c), as a result of any act or omission of the defendant --

               a. cannot be located upon the exercise of due diligence;

               b. has been transferred or sold to, or deposited with, a third party;

               c. has been placed beyond the jurisdiction of the Court;

               d. has been substantially diminished in value; or

               e. has been commingled with other property which cannot be divided without
                  difficulty;

it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other property

of the defendant up to the value of the property described in Paragraph 19 above.
     Case 1:19-cr-10082-DPW Document 19-1 Filed 01/27/20 Page 7 of 7




       All pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United

States Code, Section 2461(c).



                                                  AND RE\{ E. LELLING
                                                  UNITE   TATES ATTORNEY


                                           By:
                                                  ERIC S. ROSEN
                                                  JUSTIN D. O'CONNELL
                                                  KRISTEN A. KEARNEY
                                                  LESLIE A. 'WRIGHT
                                                  Assistant United States Attorneys



Date: Januaryolv3- , 2020
